Exhibit 10.15.1

Execution Copy

VA – GLICNY/UFLIC

FIRST AMENDMENT TO REINSURANCE AGREEMENT

THIS FIRST AMENDMENT TO REINSURANCE AGREEMENT dated as of December 17, 2008
(this “Amendment”), is made by and between GENWORTH LIFE INSURANCE COMPANY OF
NEW YORK (formerly GE CAPITAL LIFE ASSURANCE COMPANY OF NEW YORK), an insurance
company organized under the laws of the State of New York (“Company”) and UNION
FIDELITY LIFE INSURANCE COMPANY, an insurance company organized under the laws
of the State of Illinois (“Reinsurer”).

RECITALS

WHEREAS, Company and Reinsurer entered into a Reinsurance Agreement with respect
to the Company’s variable annuity business dated as of April 15, 2004 (the
“Agreement”); and

WHEREAS, Company and Reinsurer desire to amend, in the manner set forth in this
Amendment, the provisions of the Agreement;

NOW, THEREFORE, for and in consideration of the premises and the covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

AMENDMENTS

 

  1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the same meaning given to them in the Agreement, as amended hereby.

 

  2. Effective Date of Amendment. This Amendment shall be effective as of
January 1, 2008 (the “Effective Date”) as to all rights and obligations of the
parties affected thereby accruing under the Agreement.

 

  3. Sections 3.6, 6.8 and 13.11. Sections 3.6, 6.8 and 13.11 are amended by the
addition of the following sentence at the end of each:

“The information (including records, files, accounts, documents, papers, books,
reports and other information) to be furnished to the Reinsurer by the Company
include those set forth in Schedule K, as may be amended from time to time,
attached hereto and incorporated herein.”

 

  4. Section 5.1. Section 5.1 of the Agreement is hereby amended to replace all
references to “Schedule F” with “Amended and Restated Schedule F” dated
January 1, 2008.

 

  5. Schedule F. Schedule F to the Agreement – Expense Allowances – is hereby
deleted in its entirety and replaced by the attached “Amended and Restated
Schedule F” dated January 1, 2008.



--------------------------------------------------------------------------------

  6. Schedule G. Schedule G to the Agreement – Part III – Monthly Settlement
Report, and Part IV – Quarterly Settlement Report – are each hereby amended to
replace the term “Expense Factor” therein with the term “Expense Allowance.”

 

  7. Schedule K. Schedule K attached to this Amendment and made a part hereof is
hereby made a part of the Agreement as a new Schedule K thereto.

 

  8. Ratification. Company and Reinsurer each hereby acknowledge and agree that,
except as expressly amended or modified by this Amendment, the terms and
provisions of the Agreement are ratified and confirmed and remain in full force
and effect.

 

  9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

  10. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

  11. Amendments. This Amendment shall be subject to and may be entered into
only upon receipt of any required regulatory approvals.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

GENWORTH LIFE INSURANCE

COMPANY OF NEW YORK

   

UNION FIDELITY LIFE INSURANCE

COMPANY

By:  

/s/ Kelly Lee Groh

    By:  

/s/ Lakshman Shanmugam

Name:   Kelly Lee Groh     Name:  

Lakshman Shanmugam

Title:   Sr. Vice President & CFO     Title:  

VICE PRESIDENT & CHIEF FINANCIAL OFFICER

Date:  

December 18, 2008

    Date:  

12-18-2008

 

2



--------------------------------------------------------------------------------

AMENDED AND RESTATED SCHEDULE F

JANUARY 1, 2008

EXPENSE ALLOWANCE

The Expense Allowance will be calculated monthly and billed to Reinsurer in the
next Monthly Settlement Report due to Reinsurer. The Expense Allowance equals
the Monthly Reinsured Contract Maintenance Reimbursement minus the Monthly Fund
Company Administrative Expense Service Share, calculated as follows:

1. Monthly Reinsured Contract Maintenance Reimbursement for any given month
equals:

(Monthly Reinsured Contract Count for such month Multiplied by Policy
Maintenance Factor) Divided by 12

Monthly Reinsured Contract Count for the above calculation shall be calculated
as follows:

 

Beginning Monthly Count:    The number of Reinsured Contracts in effect on the
first day of the applicable calendar month Ending Monthly Count:    The number
of Reinsured Contracts in effect on the last day of the applicable calendar
month Monthly Reinsured Contract Count:    (Beginning Monthly Count plus Ending
Monthly Count) Divided by 2

2. The Policy Maintenance Factor. The “Policy Maintenance Factor” in effect as
of January 1, 2008, through December 31, 2008, is $57.13. Beginning on
January 1, 2009, and thereafter on each anniversary of such date during the term
of this Agreement, the Policy Maintenance Factor in effect for the following
twelve-month period shall be adjusted to equal one hundred and two percent
(102%) of the Policy Maintenance Factor in effect for the immediately preceding
twelve-month period. (For example, the Policy Maintenance Factor in effect for
the twelve-month period commencing on January 1, 2009, shall equal $58.27, or
$57.13 Multiplied by 1.02, rounded to two decimal places.)

3. Monthly Fund Company Administrative Expense Service Share (“Monthly Service
Share”)

 

  a. Interim Method (January 1, 2008 – June 30, 2008 (“Interim Period”)

Monthly Service Share for any given month in the Interim Period equals (Average
Monthly AUM for such month Multiplied by Then-Current Annual Fee Rate)
Multiplied by (the number of calendar days in such month Divided by 365) where:

“Average Monthly AUM” means the average of the assets under management (“AUM”)
for the Reinsured Contracts for such month calculated as follows:

Beginning Monthly AUM equals AUM for the Reinsured Contracts on the first
calendar day of the applicable month

 

3



--------------------------------------------------------------------------------

Ending Monthly AUM equals AUM for the Reinsured Contracts on the last calendar
day of the applicable month

Average Monthly AUM equals (Beginning Monthly AUM plus Ending Monthly AUM)
Divided by 2

The “Then-Current Annual Fee Rate” is determined on the last calendar day of
each month and shall be equal to the fund company administrative expense rates
in effect on that day for the total assets under management for all of Company’s
variable annuity products.

 

  b. Daily Method (Beginning July 1, 2008 and thereafter)

Monthly Service Share for any month equals the sum of all Daily Service Share
amounts for such month where:

Daily Service Share equals (Daily AUM for the Reinsured Contracts Multiplied by
Then-Current Annual Fee Rate) Divided by 365

“Daily AUM” means the daily closing price value of the assets under management
for the Reinsured Contracts.

“Then-Current Annual Fee Rate” has the meaning set forth above.

 

  c. Reconciliation

Upon expiration of the Interim Period, the Company will recalculate the Monthly
Service Share credits for the Interim Period using the Daily Method set forth
above, and remit a true-up report to Reinsurer in the next Monthly Settlement
Report setting forth the amount owed to Company or due to Reinsurer based upon
the recalculation.

4. Charges for Special Projects:

Special Projects are certain projects described below as “Additional Projects”
or “Requested Projects” (together, “Special Projects”) eligible for payment by
the Reinsurer pursuant to the Agreement. Costs and expenses for Additional
Projects or Requested Projects shall be paid by Reinsurer in accordance with the
provisions set forth herein. The costs and expenses for ordinary course system
maintenance and development projects are subsumed in the Expense Allowance
referenced in Section 1, above, and accordingly, the costs and expenses for such
items are not chargeable to the Reinsurer as a Special Project.

 

4



--------------------------------------------------------------------------------

  a. Additional Projects. “Additional Projects” are operational or technology
changes required for the Reinsured Contracts to maintain legal and regulatory
compliance with Applicable Law and the mandates of Governmental Authorities with
jurisdiction. With respect to Additional Projects, Company shall provide to
Reinsurer: (i) written documentation of the legal, regulatory or compliance
requirement for which the operational or technology change is being made, and
(ii) a good faith estimate of the associated costs and expenses for
implementation of such operational or technology change. Costs and expenses for
Additional Projects shall be billed to and paid by Reinsurer based upon the
proportionate share of in-force Reinsured Contracts to the total number of
in-force Company variable annuity contracts during the period when the charges
are incurred. Costs and expenses for Additional Projects shall be directly
billed to and paid by Reinsurer, in accordance with the provisions set forth
herein, after such costs and expenses are incurred by Company, its Subsidiaries
or Affiliates.

 

  b. Requested Projects. “Requested Projects” are projects or changes pertaining
to the Reinsured Contracts for which the Reinsurer makes a specific written
request to Company and for which the parties reach a mutual written agreement
with respect to costs and expenses. The full amount of costs and expenses for
Requested Projects shall be directly billed to and paid by Reinsurer after such
costs and expenses are incurred by Company; provided, however, if
(a) Reinsurer’s requested project can be limited solely to the Reinsured
Contracts and (b) Company expands the project to include policies other than the
Reinsured Contracts then, in such instance, costs will be apportioned in the
same manner as for an Additional Project.

5. Dispute Resolution. The parties shall (and shall cause their respective
designated representatives to) negotiate in good faith to resolve all
disagreements hereunder as promptly as practicable. Disputes which the parties
are unable to resolve, if any, shall be resolved in accordance with the
provisions of Article XII of the Agreement. Pending resolution of the dispute,
Reinsurer will pay the costs and expenses as outlined above. If the outcome of
the dispute resolution process is a determination that: (i) the project does not
constitute an Additional or Requested Project; or (ii) that Reinsurer’s
proportionate share of costs and expenses was lower than the amount charged by
Company, then Company shall, within thirty (30) days, reimburse Reinsurer, as
applicable, for amounts already paid for the ineligible project or the
differential in the costs and expenses previously paid by Reinsurer and the
lower proportionate share of costs and expenses, and in either case, with
interest at the rate set forth in Section 6.9 from the time of Reinsurer’s
payment until the date of reimbursement. Further, notwithstanding the provisions
of Section 12.4(f) of Article XII of the Agreement, and with respect to an
Additional or Requested Project only, the losing party in any arbitration shall
pay the prevailing party’s attorney’s fees and costs.

 

5



--------------------------------------------------------------------------------

SCHEDULE K

INFORMATION AND REPORTING

TO BE PROVIDED TO THE REINSURER

 

1. In General

Company shall provide Reinsurer with copies of its routine and/or ongoing
evaluation of the Reinsured Contracts including information pertaining to
customer service, operations and/or claims and including dashboards, scorecards
and/or other metrics, as provided to Company’s management, at the same
intervals, but in no event on less than a quarterly basis.

 

2. Legal/Litigation

 

  a. Provide Reinsurer with quarterly reports (in a format and with information
reasonably requested by Reinsurer) of (1) litigation and (2) pre-litigation
decisions, settlements and other actions relating to disputes and/or complaints,
within one calendar month of the end of the period, as follows:

 

Data Through

  

Report Due

March 31

   April 30

June 30

   July 31

September 30

   October 31

December 31

   January 31

 

  b. Advise Reinsurer in writing within ten (10) business days of receipt by
counsel for Company of written notice of any disputed claim (including,
litigation, arbitration or any other formal proceeding) related to a Reinsured
Contract or the Agreement which could create an exposure to the Reinsurer of
$500,000 or more.

 

  c. As respects matters pertaining to a Reinsured Contract or the Agreement,
promptly advise the Reinsurer in writing of any investigation or litigation the
Reinsurer is required to report to GE according to the current GE reporting
criteria, a copy of which shall be provided by the Reinsurer.

 

3. Exceptions Reporting

On a quarterly basis, Company shall prepare a report that contains information
related to the following: (i) any decision to make a payment to a Policyholder
where the payment is made outside of the terms and conditions of the Reinsured
Contracts; and (ii) any extracontractual determinations that may create an
economic liability for Reinsurer. By way of example, the reported information
may include overpayments of benefits, administrative exceptions and policy
reinstatements outside the terms and conditions of the Reinsured Contracts.
Information to be sent to Reinsurer with the quarterly legal report.

 

6